Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1377 Filed 11/05/20 Page 1 of 19




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

 Peter Peterson,

                         Petitioner,    Case No. 19-11655

 v.                                     Judith E. Levy
                                        United States District Judge
 Thomas Winn,

                       Respondent.

 ________________________________/

   OPINION AND ORDER DENYING PETITION FOR WRIT OF
      HABEAS CORPUS [1], DENYING CERTIFICATE OF
     APPEALABILITY AND DENYING LEAVE TO APPEAL
                 IN FORMA PAUPERIS

      Petitioner Peter Peterson filed a pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2254. (ECF No. 1.) Petitioner is confined at the

Saginaw Correctional Facility in Freeland, Michigan pursuant to a 2015

first degree murder conviction. (Id. at PageID.1.) He raises four claims

for habeas relief: (1) that his right to a fair trial was denied when the

attorney for the State of Michigan’s star witness offered inappropriate

and false testimony and Petitioner’s counsel failed to object; (2) that his

right to due process was denied when the trial court failed to properly

instruct the jury; (3) that his constitutional right to confrontation was
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1378 Filed 11/05/20 Page 2 of 19




denied and his counsel was ineffective for failing to object; and (4) that

his due process rights were violated when the trial court admitted

unreliable hearsay statements made by a non-testifying co-defendant.

(Id. at PageID.5–12.)

      For the reasons set forth below, the Court dismisses the petition,

denies a certificate of appealability and denies permission to proceed in

forma pauperis on appeal.

 I.   Background

      Petitioner was convicted following a jury trial in the Manistee

County Circuit Court. This Court recites verbatim the relevant facts

regarding Petitioner’s conviction from the Michigan Court of Appeals’

opinion affirming his conviction, which are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.

3d 410, 413 (6th Cir. 2009):

      The two defendants in this consolidated appeal, Peter
      Peterson and Robert Knauss, were tried together in a single
      trial before separate juries. They were each convicted of first-
      degree premeditated murder, MCL 750.316(1)(a), arising out
      of the 1995 shooting death of Vincent Adamczak. Both
      defendants were sentenced to life in prison without the
      possibility of parole. They appeal as of right, and we affirm.



                                      2
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1379 Filed 11/05/20 Page 3 of 19




      There was evidence presented at trial that Adamczak had his
      girlfriend pawn or sell guns owned by Knauss’s grandfather,
      to which she had access, in order to bail Adamczak out of jail,
      that defendants later rebuked, threatened, and assaulted
      Adamczak outside of Peterson’s home because of what had
      transpired with the guns, that Knauss’s girlfriend at the time,
      Rose Skrzycki, was present, that Peterson eventually
      retrieved a rifle from his home and went back outside where
      he shot and killed Adamczak, that Knauss agreed to dig and
      dug a hole on the property in which Adamczak was buried,
      and that defendants later removed and burned Adamczak’s
      body. These events occurred in 1995.

      Skrzycki testified that Peterson shot Adamczak and then told
      Knauss to dig the hole, with Knauss stating, when the shot
      was fired, “Pete, what the f**k did you do?” Skrzycki also
      indicated that perhaps Peterson had said something about
      digging a hole just before the shooting. The prosecution
      presented testimony that Knauss had made many statements
      to others over the years about the murder and disposal of the
      body, including statements that Knauss himself had killed
      Adamczak, that Knauss had helped bury and burn the body
      after Peterson shot Adamczak, and that Peterson had done
      the shooting, but only after Peterson had indicated that he
      would shoot Adamczak if Knauss agreed to dig the hole, to
      which Knauss agreed. Knauss also made statements to the
      police, wherein he claimed that Peterson had shot Adamczak
      and that, prior to the shooting, Peterson had commented or
      asked about Knauss digging a hole, with Knauss agreeing to
      do so, but with the belief that Peterson was only kidding and
      not serious about shooting Adamczak. Neither Peterson nor
      Knauss testified at trial.


                                      3
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1380 Filed 11/05/20 Page 4 of 19




People v. Peterson, No. 329195, 2017 WL 5759698, at * 1 (Mich. Ct. App.

Nov. 28, 2017); lv. den. 501 Mich. 1083 (2018). Petitioner seeks a writ of

habeas corpus on the four grounds set forth above. (See ECF No. 1,

PageID.5–12.)

II.   Standard of Review

      A § 2254 habeas petition is governed by the heightened standard of

review set forth in the Anti-Terrorism and Effective Death Penalty Act

(AEDPA). 28 U.S.C. § 2254. To obtain relief, habeas petitioners who raise

claims previously adjudicated by state-courts must “show that the

relevant state-court ‘decision’ (1) ‘was contrary to, or involved an

unreasonable application of, clearly established Federal law,’ or (2) ‘was

based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceedings.’” Wilson v. Sellers, 138

S. Ct. 1188, 1191 (2018) (quoting 28 U.S.C. § 2254(d)).

      The focus of this standard “is not whether a federal court believes

the state court’s determination was incorrect but whether that

determination was unreasonable—a substantially higher threshold.”

Schriro v. Landrigan, 550 U.S. 465, 473 (2007). “AEDPA thus imposes a

highly deferential standard for evaluating state-court rulings and


                                      4
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1381 Filed 11/05/20 Page 5 of 19




demands that state-court decisions be given the benefit of the doubt.”

Renico v. Lett, 559 U.S. 766, 773 (2010) (internal citations and quotation

marks omitted).

       Ultimately, “[a] state court’s determination that a claim lacks merit

precludes federal habeas relief so long as ‘fairminded jurists could

disagree’ on the correctness of the state court’s decision.” Harrington v.

Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

U.S. 652, 664 (2004)). Additionally, a state-court’s factual determinations

are presumed correct on federal habeas review, 28 U.S.C. § 2254(e)(1),

and review is “limited to the record that was before the state court.”

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

III.   Discussion

         A. Procedural Default

       The Michigan Court of Appeals reviewed and rejected portions of

Petitioner’s first and third claims under a plain error standard because

Petitioner failed to preserve the issues as a constitutional claim at the

trial court level. AEDPA deference applies to any underlying plain-error

analysis of a procedurally defaulted claim. See Stewart v. Trierweiler, 867

F.3d 633, 638 (6th Cir. 2017).


                                      5
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1382 Filed 11/05/20 Page 6 of 19




      As an initial matter, Respondent argues that the Court should deny

these claims because Petitioner failed to object at trial and so they are

barred by procedural default. Ineffective assistance of counsel may

establish cause for procedural default. Edwards v. Carpenter, 529 U.S.

446, 451–52 (2000).

      The Court declines to address the procedural defense because it is

not a jurisdictional bar to review of the merits. Howard v. Bouchard, 405

F.3d 459, 476 (6th Cir. 2005). Moreover, federal courts on habeas review

“are not required to address a procedural-default issue before deciding

against the petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215

(6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)).

The Supreme Court has explained the rationale behind such a policy:

“Judicial economy might counsel giving the [other] question priority, for

example, if it were easily resolvable against the habeas petitioner,

whereas the procedural-bar issue involved complicated issues of state

law.” Lambrix, 520 U.S. at 525.

      Such is the case here. The procedural default issue is complex and

the substantive claim is more readily decided on the merits. Accordingly,

the Court will proceed to the merits of Petitioner’s habeas claims.


                                      6
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1383 Filed 11/05/20 Page 7 of 19




         B. Prior Consistent Statements/ Ineffective Assistance of
            Counsel

      Petitioner first alleges that his right to due process was violated

when Rose Skrzycki’s attorney, Jane Johnson, was permitted to testify

about prior consistent statements Skrzycki had made to her. He argues

that Johnson also improperly vouched for Skrzycki’s veracity and

truthfulness, and that some of the testimony was hearsay. Alternatively,

Petitioner alleges that trial counsel was ineffective for failing to object.

      It is “not the province of a federal habeas court to reexamine state-

court determinations on state-court questions.” Estelle v. McGuire, 502

U.S. 62, 67–68 (1991). A federal court is limited in federal habeas review

to deciding whether a state-court conviction violates the Constitution,

laws, or treaties of the United States. Id. Thus, errors in the application

of state law, especially rulings regarding the admissibility of evidence,

are usually not questioned by a federal habeas court. Seymour v. Walker,

224 F. 3d 542, 552 (6th Cir. 2000).

      The admissibility of evidence under Michigan’s hearsay rules is not

cognizable in a habeas corpus proceeding. See Byrd v. Tessmer, 82 F.

App’x. 147, 150 (6th Cir. 2003). The admission of this evidence in



                                      7
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1384 Filed 11/05/20 Page 8 of 19




violation of Michigan’s rules of evidence would not entitle Petitioner to

relief.

      The admission of a prior consistent statement when the declarant

is available for cross-examination at trial, as was the case here, is not a

question that rises to the level of a constitutional violation for purposes

of habeas corpus relief. See Wilson v. Sheldon, 874 F.3d 470, 475 (6th Cir.

2004) (denying a claim for habeas relief based on admission of prior

consistent statements at trial). There is no violation of the Sixth

Amendment’s Confrontation Clause when the witness testifies at trial

and is subject to unrestricted cross-examination. United States v. Owens,

484 U.S. 554, 560 (1988). As the Supreme Court set forth, “where the

declarant is not absent, but is present to testify and to submit to cross

examination, our cases, if anything, support the conclusion that the

admission of his out of court statements does not create a confrontation

clause problem.” California v. Green, 390 U.S. 149, 162 (1970). In this

situation, “the traditional protections of the oath, cross-examination, and

opportunity for the jury to observe the witness’ demeanor satisfy the

constitutional requirements.” Owens, 484 U.S. at 560 (internal citations

omitted). Because Skrzycki testified at Petitioner’s trial and was subject


                                      8
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1385 Filed 11/05/20 Page 9 of 19




to cross-examination, the admission of her out of court statements to her

attorney did not violate the Petitioner’s Sixth Amendment right to

confrontation.

      Petitioner’s claim about the admission of Skyrzycki’s prior

consistent statement involves, at most, an error of state law that is not

cognizable in federal habeas review. See Regan v. Hoffner, 209 F. Supp.

2d 703, 715 (E.D. Mich. 2002). Because Skrzycki was subject to cross-

examination at Petitioner’s trial, the admission of her out of court

statements did not present a Confrontation Clause issue. Id. Moreover,

there is “no Supreme Court decision holding that the improper use of a

witness’s prior consistent statements violates the Constitution.” Drain v.

Woods, 902 F. Supp. 2d 1006, 1037 (E.D. Mich. 2012); aff’d, 595 F. App’x.

558, 561 (6th Cir. 2014). The admission of Skrzycki’s prior consistent

statements did not deprive Petitioner of a fundamentally fair trial;

Petitioner is not entitled to habeas relief. See Benton v. Booker, 403 F.

App’x. 984, 986 (6th Cir. 2010).

      Petitioner alternatively argues that trial counsel was ineffective for

failing to object to attorney Jane Johnson’s testimony concerning

Skrzycki’s prior consistent statements.


                                      9
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1386 Filed 11/05/20 Page 10 of 19




       To prevail on his ineffective assistance of counsel claims, Petitioner

 must show that the state-court’s conclusion regarding these claims was

 contrary to, or an unreasonable application of, Strickland v. Washington,

 466 U.S. 668 (1984). See Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

 Strickland established a two-prong test for claims of ineffective

 assistance of counsel: Petitioner must show (1) that counsel’s

 performance was deficient, and (2) that the deficient performance

 prejudiced the defense. Strickland, 466 U.S. at 687.

       The Michigan Court of Appeals rejected Petitioner’s ineffective

 assistance of counsel claim, finding that Petitioner failed to show he was

 prejudiced by counsel’s failure to object:

       We first note that, absent the testimony by Skrzycki’s
       attorney, the jury nonetheless had been made fully aware,
       through other unchallenged testimony, of Skrzycki’s plea
       agreement, her attendant statements that Peterson alone had
       retrieved the gun and shot Adamczak, and that the plea
       agreement required her to testify truthfully at trial.
       Furthermore, Skrzycki’s statements to authorities had
       previously implicated Peterson in the shooting; that part of
       her versions of the events was unchanged. Thus, assuming
       that the attorney possibly and improperly swayed jurors to
       conclude that Skrzycki’s trial testimony was credible, had the
       attorney not testified, leaving the jurors open to perhaps
       finding Skrzycki more credible as to her earlier account of
       what had transpired, this account still had Peterson shooting

                                      10
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1387 Filed 11/05/20 Page 11 of 19




       Adamczak, but simply doing so in tandem with Knauss.
       Peterson has simply not demonstrated that the presumed
       “error affected the outcome of the lower court proceedings,”
       and he certainly has not shown that the presumed error
       resulted in the conviction of “an actually innocent defendant”
       or seriously affected the fairness and integrity of the judicial
       proceedings. And with respect to the claim of ineffective
       assistance of counsel, Peterson has not shown “the existence
       of a reasonable probability that, but for counsel’s error, the
       result of the proceeding would have been different.” Indeed,
       in regard to the question of prejudice, Peterson merely
       contends in cursory fashion that the case hinged on Skrzycki’s
       credibility and, therefore, allowing the testimony by
       Skrzycki’s attorney was prejudicial. This woefully inadequate
       argument does not suffice to demonstrate the requisite
       prejudice. The jury was able to independently assess
       Skrzycki’s credibility when she was on the stand and was
       instructed that it alone was tasked with making credibility
       determinations. Reversal is unwarranted.

 People v. Peterson, 2017 WL 5759698, at * 2 (internal citations omitted).

       The Michigan Court of Appeals’ conclusion is reasonable. Skyrzycki

 had consistently implicated Petitioner in the victim’s murder, even if the

 details had changed in her different statements. Additional witnesses

 implicated Petitioner in the murder. (See Section 3D, infra). The jury was

 already aware that Skrzycki had been offered a plea agreement to testify

 against Petitioner and that the plea agreement required her truthful

 testimony. In light of the additional evidence of Petitioner’s guilt, coupled

                                      11
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1388 Filed 11/05/20 Page 12 of 19




 with evidence that could already be used to bolster Skrzycki’s testimony,

 the admission of Skrzycki’s prior consistent statements to her attorney

 was not prejudicial to Petitioner. For this reason, counsel was not

 ineffective for failing to object to the testimony. See United States v.

 Dado, 759 F.3d 550, 565 (6th Cir. 2014). Petitioner is not entitled to relief

 on his first claim.

          C. Jury Instruction.

       Petitioner next contends that he was denied the right to a fair trial

 when the trial court refused to give the disputed-accomplice jury

 instruction contained in M Crim JI 5.5.

       The Michigan Court of Appeals rejected Petitioner’s claim, finding

 that Petitioner had waived the issue because although he had argued in

 the trial court that Skrzycki was an undisputed accomplice and that the

 cautionary instruction for undisputed accomplices should be given, Mich.

 Crim. Jury Inst. 5.6, defense counsel had indicated to the trial judge that

 the instruction for disputed accomplices was inapplicable. People v.

 Peterson, 2017 WL 5759698, at * 3.

       Waiver is an “‘intentional relinquishment of a known right.’” United

 States v. Olano, 507 U.S. 725, 733 (1993) (quoting Johnson v. Zerbst, 304


                                      12
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1389 Filed 11/05/20 Page 13 of 19




 U.S. 458, 464 (1938)). A criminal defendant who has waived his or her

 rights “may not then seek appellate review of claimed deprivation of

 those rights, for his waiver has extinguished any error.” United States v.

 Griffin, 84 F.3d 912, 924 (7th Cir. 1996) (citing Olano, 507 U.S. at 733-

 34). See also Shahideh v. McKee, 488 F. App’x. 963, 965 (6th Cir. 2012)

 (“waiver is a recognized, independent and adequate state law ground for

 refusing to review alleged trial errors”). “When one knowingly waives his

 charged error, that challenge is forever foreclosed, and cannot be

 resurrected on appeal.” Morgan v. Lafler, 452 F. App’x. 637, 646, n. 3 (6th

 Cir. 2011) (citing United States v. Saucedo, 226 F.3d 782, 787 (6th

 Cir.2000)).

       The Michigan Court of Appeals concluded that Petitioner waived

 the issue because defense counsel acknowledged that the disputed

 accomplice instruction was inapplicable to the circumstances in

 Petitioner’s case. A defendant in a criminal case cannot complain of error

 which he or she has invited. Harvis v. Roadway Express, Inc., 923 F.2d

 59, 61 (6th Cir. 1991). When a petitioner invites an error in the trial

 court, he or she is precluded from seeking habeas corpus relief for that




                                      13
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1390 Filed 11/05/20 Page 14 of 19




 error. See Fields v. Bagley, 275 F. 3d 478, 486 (6th Cir. 2001). Petitioner

 is not entitled to relief on his second claim.

           D. Confrontation Clause/ Ineffective Assistance of
              Counsel

       Petitioner next contends that his Sixth Amendment confrontation

 right was violated by the admission at his trial of his co-defendant’s

 statements to the police against him. Alternatively, Petitioner claims

 that trial counsel was ineffective for failing to object.

       Where a co-defendant’s incriminating confession is admitted at a

 joint trial and the co-defendant does not take the stand, a defendant is

 denied the constitutional right of confrontation, even if the jury is

 instructed to consider the confession only against the co-defendant.

 Bruton v. United States, 391 U.S. 123, 127–128 (1968). However, no

 Bruton violation results where the statement does not expressly

 implicate a defendant in the charged offense because such a statement

 would not be “powerfully incriminating.” Richardson v. Marsh, 481 U.S.

 200, 208 (1987); Vincent v. Parke, 942 F.2d 989, 991 (6th Cir. 1991).

 Indeed,    Bruton’s “narrow exception” to         the “almost     invariable

 assumption of the law that jurors follow their instructions,” Marsh, 481

 U.S. at 206–07, is applicable only when a “codefendant’s confession
                                      14
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1391 Filed 11/05/20 Page 15 of 19




 ‘expressly implicat[es]’ the defendant as his accomplice.” Id. at 208

 (quoting Bruton, 391 U.S. at 124, n. 1).

       The Michigan Court of Appeals rejected Petitioner’s claim because

 the jury never heard any of the co-defendant’s statements to the police

 that implicated Petitioner:

       We have thoroughly reviewed the testimony cited by Peterson
       in support of his argument and conclude that none of the
       references to Knauss’s statements to the police and
       surrounding testimony, as heard by the Peterson jury,
       facially, expressly, implicitly, or inferentially incriminated
       Peterson or implicated him in the murder; therefore, there
       was no Confrontation Clause violation.

 People v. Peterson, No. 329195, 2017 WL 5759698, at * 3.

       Accordingly, none of the references to Mr. Knauss’s statements to

 the police facially, expressly, or implicitly incriminated Petitioner, thus,

 there was no Bruton violation. See United States v. Mehmood, 742 F.

 App’x. 928, 944-45 (6th Cir. 2018). Because the references to the co-

 defendant’s statements did not violate the holding in Bruton, counsel’s

 failure to object to this testimony did not amount to ineffective assistance

 of counsel. See U.S. v. Johnson, 581 F. 3d 320, 328 (6th Cir. 2009).

 Petitioner is not entitled to relief on his third claim.

          E. Inadmissible Hearsay

                                      15
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1392 Filed 11/05/20 Page 16 of 19




       Petitioner finally argues that the trial court erred by allowing the

 admission of Knauss’s non-testimonial statements made to various

 witnesses, where the testimony implicated Petitioner in the murder and

 constituted unreliable hearsay.

       As an initial matter, Petitioner does not argue that the admission

 of Knauss’s statements to various friends or acquaintances about

 Petitioner’s involvement in this murder violated the Sixth Amendment

 right to confrontation.

       When non-testimonial hearsay is at issue, the Confrontation Clause

 is not implicated, and therefore need not be considered. See Davis v.

 Washington, 547 U. S. 813, 823–26 (2006); see also Desai v. Booker, 538

 F.3d 424, 425–26 (6th Cir. 2008). Testimonial statements do not include

 remarks made to family members or acquaintances, business records, or

 statements made in furtherance of a conspiracy. Crawford, 541 U.S. at

 51–52, 56. “[B]ecause it is premised on the Confrontation Clause, the

 Bruton rule, like the Confrontation Clause itself, does not apply to

 nontestimonial statements.” U.S. v. Johnson, 581 F. 3d at 326.

       Knauss’s statements to various friends or acquaintances did not

 qualify as testimonial statements covered by the Confrontation Clause


                                      16
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1393 Filed 11/05/20 Page 17 of 19




 because they were casual remarks made to a friend or acquaintance and

 not one made to law enforcement. See Desai, 538 F. 3d at 427.

       Petitioner’s claim that Knauss’s hearsay statements should not

 have been admitted because they are unreliable does not entitle

 Petitioner to relief. “The Supreme Court has not held that the admission

 of the type of evidence at issue here, a codefendant’s nontestimonial

 hearsay confession, violates due process based on its lack of reliability.”

 Desai v. Booker, 732 F.3d 628, 631 (6th Cir. 2013). Moreover, the

 Michigan Court of Appeals concluded that Knauss’s statements were

 admissible under the penal interest exception to the hearsay rule

 contained in Mich. R. Evid. 804(b)(3). People v. Peterson, 2017 WL

 5759698, at *4–5. The penal interest exception to the hearsay rule

 “contains a reliability theory of its own in this instance: that individuals

 do not lightly admit to committing murder.” Desai, 732 F.3d at 631. The

 admission of these statements did not violate Petitioner’s right to due

 process. Id.

         F. Conclusion

       For the reasons set forth above, Petitioner is not entitled to relief

 on the four grounds raised in the petition. His petition is denied.


                                      17
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1394 Filed 11/05/20 Page 18 of 19




IV.    Certificate of Appealability

       “[A] prisoner seeking postconviction relief under 28 U.S.C. § 2254

 has no automatic right to appeal a district court’s denial or dismissal of

 the petition. Instead, [the] petitioner must first seek and obtain a

 [certificate of appealability.]” Miller-El v. Cockrell, 537 U.S. 322, 327

 (2003). A certificate of appealability may issue “only if the applicant has

 made a substantial showing of the denial of a constitutional right.” 28

 U.S.C. § 2253(c)(2). To receive a certificate of appealability, “a petitioner

 must show that reasonable jurists could debate whether (or, for that

 matter, agree that) the petition should have been resolved in a different

 manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” Miller-El, 537 U.S. at 336 (2003)

 (internal quotes and citations omitted).

       Reasonable jurists would not find the Court’s assessment of

 Petitioner’s claims to be debatable or wrong. The Court therefore declines

 to issue a certificate of appealability.

       The Court also denies Petitioner leave to appeal in forma pauperis

 because an appeal could not be taken in good faith. 28 U.S.C. § 1915(a)(3);

 Fed. R. App. P. 24(a)(3)(A).


                                       18
Case 5:19-cv-11655-JEL-SDD ECF No. 13, PageID.1395 Filed 11/05/20 Page 19 of 19




 V.    ORDER

       For the reasons set forth above, the petition is DISMISSED and a

 Certificate of Appealability is DENIED. The Court also DENIES

 Petitioner leave to appeal in forma pauperis.

       IT IS SO ORDERED.

 Dated: November 5, 2020                   s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge




                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on November 5, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ




                                      19
